Japan Smaller Capitalization Fund, Inc. Korea Equity Fund, Inc. 309 West 49th Street New York, NY 10019 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Rule 17g-1 Fidelity Bond Filing for Japan Smaller Capitalization Fund, Inc. and Korea Equity Fund, Inc. Ladies and Gentlemen: In accordance with Rule 17g-1(g) under the Investment Company Act of 1940, as amended (the "1940 Act"), enclosed, on behalf of Japan Smaller Capitalization Fund, Inc. and Korea Equity Fund, Inc. (each, a “Fund” and collectively, the “Funds”), are the following documents: ●
